KRAMER, Judge,
concurring:
I fully agree with the majority decision and add this concurrence only to respond further to the appellant’s factual averments. If one limits review of the evidence to that which existed at the time of the 1943 RO decision, none of it suggests that a permanent increase in disability occurred during military service. Furthermore, even if one were to look at the evidence added to the record between 1943 and 1957, it too does not suggest that a permanent increase in disability occurred during military service. In fact, the only evidence that addressed the impact of the appellant’s service on his condition is the May 1950 VA hospital discharge summary. It, however, speaks not of a permanent increase in disability but only in terms of a stress factor on the appellant’s then existing condition.